Citation Nr: 1532117	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left shoulder girdle myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. This case was most recently before the Board in February 2014, when it was remanded for additional development. See February 2014 Board Decision.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded this claim for further development, to include obtaining a VA examination to address the severity of the Veteran's left shoulder girdle myofascial pain syndrome, affecting muscle groups IV and XX. See February 2014 Board Decision. The Veteran was a "no show" for his scheduled examination, and instead provided a private examination report. See Examination Report from Dr. D.C.

Unfortunately, the private report does not include sufficient information to rate this disability, as was requested in the Board's February 2014 remand directives. Therefore, a final attempt should be made to arrange a new VA examination to obtain this necessary information.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any recent private treatment records pertaining to his left shoulder girdle myofascial pain syndrome. Then, take appropriate steps to secure copies of any treatment records identified by him which are not currently in the claims file.

2. Obtain any outstanding VA treatment records dated since October 2013.

3. Then, reschedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder girdle myofascial pain syndrome. The entire claims file (which is electronic) must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should describe in detail all current manifestations associated with the Veteran's service-connected left shoulder girdle myofascial pain syndrome (so, to the extent possible, excluding any impairment due to his nonservice-connected residuals from a left rotator cuff repair), including whether there is any impairment to muscle group IV or muscle group XX, or any other affected muscle group. If there is no impairment to any muscle group, this should be specifically noted.

The examiner should record pertinent medical complaints, symptoms, and clinical findings that pertain to the presence or absence, and, if present, the extent, of each of the factors provided in the rating criteria for muscle injury for each muscle group affected.

If there is any impairment to a muscle group, to specifically include muscle groups IV and XX, the examiner should indicate whether the residuals are best characterized as mild, moderate, moderately severe, or severe. The examiner should describe in detail the rationale for the assigned degree of severity.

The Veteran is advised that failure to report for this examination, without good cause, could result in the denial of his claim for an increased rating. See 38 C.F.R. § 3.655(b).

4. Then, review the claims file and ensure that all requested development actions have been completed in full. If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other necessary development, readjudicate the claim on the merits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




